United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1480
Issued: March 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 11, 2016 appellant, through counsel, filed a timely appeal from a March 23, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability on August 24, 2015 causally related to the accepted January 26, 2009 employment
injury.
On appeal, counsel contends that appellant has provided sufficient evidence to establish a
recurrence of disability within 90 days of her return to work. He asserts that OWCP’s decision
should be reversed and the matter remanded for approval of the recurrence of injury. In the
alternative, counsel suggests that the factual and medical evidence are sufficient to require
further development and therefore OWCP’s decision must be vacated and the matter remanded
for such additional development.
FACTUAL HISTORY
On January 26, 2009 appellant, then a 57-year-old lead contact representative, filed a
traumatic injury claim (Form CA-1) alleging that on that date she tripped ascending stairs and
injured her right leg, knee, and wrist. She stopped work on the date of the injury. On March 29,
2009 OWCP accepted appellant’s claim for closed dislocation subluxation at L5. Appellant
received compensation benefits on the periodic rolls as of July 5, 2009. On June 1, 2011 OWCP
also accepted her claim for sprain of the lumbar region of the back, closed dislocation lumbar
vertebra, and aggravation of lumbar degenerative disc at L4-L5. OWCP later accepted
appellant’s claim for chronic pain syndrome.
In a medical report dated July 17, 2015, Dr. Laura E. Ross, a Board-certified orthopedic
surgeon, indicated that appellant had spinal restriction/subluxation at T5, T6, T7, T8, L3, L4, L5,
and the sacrum; thoracolumbar, lumbosacral and sacral pain; moderate muscle spasms mid
thoracic, lower thoracic, left lumbar, lumbar, right lumbar, sacral, left buttock and right buttock;
and that the entire spine had moderately reduced range of motion. She noted that appellant was
improving because she was reporting less discomfort. Dr. Ross indicated that appellant could
return to work four hours a day, that she had permanent restrictions including sitting, walking,
standing, and reaching limited to four hours a day, and pushing, pulling and lifting limited to five
pounds. Dr. Ross indicated that appellant would have these restrictions for eight weeks, after
which time she would be able to work an eight-hour workday.
Appellant returned to work on July 17, 2015 at the employing establishment for four
hours a day working under the restrictions assigned by Dr. Ross.
Appellant saw her chiropractor, Dr. Saute K. Dean, on July 21, 2015. Dr. Dean
continued to diagnose subluxations of T1-3, L3-5, as well as shoulder subluxation. At that time,
appellant complained of aching, numbness, tightness, throbbing, and tingling discomfort in the
low back, at a level of 8 on a 1 to 10 scale, with 10 being the most severe. She noted that the
discomfort increased with movement and prolonged sitting, and decreased with rest, ice, and
heat. On July 28, 2015 Dr. Dean indicated that appellant rated her discomfort as level 8 at rest
which may increase to a level 10, and that she was able with much difficulty to perform her
normal job duties. He assessed her as better and with modest improvement.

2

On September 1, 2015 appellant filed a recurrence of disability (Form Ca-2A) alleging a
recurrence of her January 28, 2009 injury as of August 24, 2015. She noted that she had been
released to limited duty for four hours a day for eight weeks, having returned to work on
July 27, 2015. Appellant alleged that her back pain, numbness, and tingling from her original
injury never stopped, that she missed work on August 12, 2015 due to work injury pain, and that
as she was getting dressed on August 24, 2015 for work when she noticed that her pain was
worse than usual, but that she went to work and was given heat treatment by the employing
establishment nurse.
In a September 4, 2015 report, Dr. Ross found limited range of motion of the left hip with
tenderness to palpitation on the left lateral aspect, spasms in her lumbar spine with tenderness to
palpitation, and with no new neurovascular findings bilateral lower extremities. She
recommended a magnetic resonance imaging (MRI) scan of the left hip, and further consultations
with specialists.
In a letter dated September 17, 2015, OWCP indicated that appellant’s claim had
previously been accepted for sprain of the lumbar region of the back, closed dislocation of the
lumbar vertebra, degeneration of lumbar or lumbosacral intervertebral disc, and chronic pain
syndrome. It described for appellant the additional evidence that was necessary to support her
claim for a recurrence of disability.
A September 17, 2015 MRI scan report was interpreted by Dr. Scott G. Mattox, a Boardcertified radiologist, as evincing no specific findings to suggest femoral acetabular impingement.
Appellant submitted notes from her August 24, 2015 hospital visit including notes of
Dr. Ramrakshah Tiwari, an emergency room physician. The notes indicate that appellant’s pain
level was 10, but that she ambulated slowly with assistance. The diagnoses were sciatica and
acute exacerbation of chronic back pain. Appellant was instructed to follow up with her
physician.
In a statement dated October 6, 2015, appellant alleged that on August 12, 2015 she
awoke with increased pain in her lower back that was intolerable, and she called her supervisor
to report her back pain. She indicated that she visited her chiropractor, who treated her with heat
and stimulation treatment that temporarily lessened her pain and allowed her to return to work
until August 24, 2015. Appellant alleged that after August 12, 2015 her condition worsened
daily even though she was working a light-duty schedule. She alleged that, on August 24, 2015,
she could no longer tolerate the pain, she went to the nurses’ office at the employing
establishment where she received treatment, and later that day she went to the emergency room
for pain treatment. Appellant stated that she called her supervisor the next day and told her that
she was no longer physically able to continue working. She contended that this was not a new
occupational disease, but rather a recurrence of the pain she had reported on August 12 and 24,
2015 related to her accepted work injury. Appellant noted that her accepted injury left her with
constant low back pain that radiated down to her buttocks and both legs with numbness and
tingling in both legs. She alleged that she never recovered from her original work injury and had
received treatment from several doctors. Appellant noted that, although Dr. Ross released her to
work light-duty employment four hours a day for eight weeks, before the eight weeks were

3

completed the pain from her original injury elevated to the point where she could no longer
work.
In an August 26, 2015 note, Dr. Dean indicated that appellant had been under his care
since January 26, 2009 for work-related injuries. He noted that appellant had been receiving care
one to two times per week on a consistent basis to manage her chronic low back pain. Dr. Dean
opined that appellant suffered an exacerbation of her existing lower back condition which led to
her going to the emergency room to manage the pain on August 24, 2015. He indicated that
appellant came to his office on August 26, 2015 for further evaluation and treatment. Dr. Dean
noted an exacerbation of the injuries for which he had been treating her.
In an August 31, 2015 report, Dr. Susan E. Rowling, a Board-certified radiologist,
interpreted x-rays of appellant’s left hip as showing no fracture or misalignment. She noted that
the left hip joint spaces were preserved without significant degenerative changes, but there was a
persistent accessory ossification center lateral to the acetabulum. Dr. Rowling also noted a
transition vertebra partially visualized at the lumbosacral junction, similar to previously.
In an October 7, 2015 report, Dr. Dean noted that appellant ranked her pain at a level 8
that may increase to a level 10. He opined that she was unable to perform her normal job duties,
and was currently unable to work. Dr. Dean noted that appellant was approaching maximum
medical improvement because she was reporting more discomfort. He did note that she had
modest improvement as indicated in her subjective findings.
In an October 8, 2015 note, Dr. Ross indicated that appellant was seen in the emergency
room on August 24, 2015 for an exacerbation of her previous disc problem of her lower back,
which was a work-related injury that occurred on January 26, 2009. She opined that appellant
was unable to work in any capacity due to an acute exacerbation of chronic pain syndrome.
Dr. Ross also noted that appellant had a sprain of the lumbar region, closed dislocation of lumbar
vertebra, and with degeneration of her lumbosacral intervertebral disc.
In an October 14, 2015 note, Dr. Stephen Boyajian, an osteopath specializing in pain
management, noted that appellant had been under his care dating back to April 2009 for a work
injury that occurred in January 2009. He noted that he had last evaluated appellant in May 2015
and that she had undergone treatment that only provided her with temporary relief. Dr. Boyajian
concluded that appellant had since returned to the care of Dr. Ross for further evaluation and
treatment.
By decision dated October 28, 2015, OWCP denied appellant’s claim for a recurrence of
disability. It determined that the evidence of record did not establish that appellant had a return
of or increase in her disability due to a change or a material worsening of the accepted
employment-related condition.
On November 4, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative.
Appellant continued to submit multiple reports with regard to her chiropractic
appointments with Dr. Dean, dated from September 9, 2015 through February 11, 2016. In these
reports Dr. Dean continued to opine that appellant was unable to work.
4

In a December 11, 2015 report, Dr. Ross noted that appellant was currently out of work
and that treatment with Dr. Dean was medically necessary and causally related to the accepted
employment injury of January 26, 2009. In a January 21, 2016 report, she noted that she had
been treating appellant for several years for an injury to her low back that occurred on
January 26, 2009. Dr. Ross noted that appellant’s diagnoses were low back injury in the L4-L5
lumbar region, closed dislocation of lumbar vertebra, degeneration of lumbar/ lumbosacral
intervertebral discs, and chronic pain syndrome. She opined that all of these conditions related
to the original injury of January 26, 2009. Dr. Ross discussed her treatment of appellant. She
noted that appellant went to the emergency room on August 24, 2015 due to an exacerbation of
her previous, accepted low back work injury and there had been no new injury diagnosed.
Dr. Ross opined that appellant was unable to work in any capacity at that time due to the
exacerbation of her chronic pain syndrome and because she also had a sprain in her lumbar
region, closed dislocation of the lumbar vertebrae, and degeneration of the lumbosacral
intervertebral discs. She opined that this was not a new occupational disease, but rather the pain
from her original work injury never stopped and began to increase from August 12 through 24,
2015 while she continued to try to work in the light-duty employment position at the employing
establishment.
Dr. Ross noted that on August 24, 2015 appellant’s pain became intolerable and she
required further medical treatment at an emergency room. She opined, as appellant’s treating
medical provider, that her work-related medical condition worsened to a point where she was
unable to do the modified work and that the worsening of the condition, without a doubt, was
related to the initial injury. Dr. Ross noted that appellant had the same physical examination
after August 24, 2015 as she did prior to August 24, 2015, noting that the examination was
unchanged and was clearly consistent with her previous work-related injury that had occurred on
January 26, 2009. She reported that no new findings were noted upon examination. Dr. Ross
explained that the recurrence of appellant’s injury occurred while she was doing her light work
on August 12, 2015, and that she had been treated by her chiropractor whose treatment helped
her to return back to work on August 24, 2015, until the pain reached an intolerant level and she
went to the hospital. In a January 22, 2016 report, she indicated that appellant continued to have
low back pain with unchanged neurologic findings in her lower extremities.
At the hearing held on February 17, 2016, appellant testified that she started work for the
employing establishment on October 11, 1988. She described her employment and noted a prior
employment injury that occurred in July 1997. Appellant noted that it had been raining and on
the way back to her office she slipped on the stairs and fell about 15 stairs. She described her
treatment, and noted that she was able to go back to full-duty work after this accident. Appellant
noted that on January 26, 2009 she fell on some stairs entering work and hurt her knee, wrist and
back. She stated that she returned to work in January 2010, but was unable to return to work full
time, and ceased working on May 25, 2010. Appellant noted that she was under medical care at
that time which included injections, therapy, chiropractic treatment, acupuncture, and aqua
therapy. She returned to work in July 2015, when Dr. Ross agreed to allow her to work part
time. Appellant noted that her doctor had initially placed restrictions on her commute so she did
not go back, but that she received a letter from the employing establishment indicating that they
were going to terminate her if she did not return to work immediately. She noted that for the first
week of work she was getting trained while sitting and that the sitting exceeded her restrictions.

5

Appellant noted that she missed work on August 12, 2015 because of back numbness. She also
alleged that the commute to her job exceeded her restrictions.
By decision dated March 23, 2016, the hearing representative affirmed the October 28,
2015 decision. He determined that appellant had not met her burden of proof to establish
recurrent disability as of August 24, 2015.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without at intervening injury or new exposure to the work environment
that caused the illness.3 The term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction in force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.4
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work.5 To show a
change in the degree of the work-related injury or condition, the claimant must submit
rationalized medical evidence documenting such change and explaining how or why the accepted
injury or condition disabled the claimant from work on and after the date of the alleged
recurrence of disability.6
OWCP procedures recognize that if an alleged recurrence occurs less than 90 days after a
return to light or full duty, the claimant is not required to produce the same evidence as for a
recurrence claimed long after apparent recovery and return to work. Therefore, in cases where
recurring disability for work is claimed within 90 days or less from the first return to duty, the
focus is on disability rather than causal relationship.7 The attending physician should describe

3

20 C.F.R. § 10.5(x).

4

Id.

5

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
6

James H. Botts, 50 ECAB 265 (1999).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(a) (June 2013). See also
J.S., Docket No. 16-0922 (issued September 22, 2016).

6

the duties which the employee cannot perform and the demonstrated objective medical findings
that form the basis for the renewed disability for work.8
ANALYSIS
OWCP accepted appellant’s claim for a sprain of the lumbar region of the back, closed
dislocation of lumbar vertebra, aggravation of lumbar degenerative disc at L4-L5, and chronic
pain syndrome causally related to appellant’s January 26, 2009 employment-related injury.
Appellant returned to work at the employing establishment for four hours a day on July 17, 2015.
She alleged that she suffered a recurrence of her accepted employment injury on
August 24, 2015. Appellant denies that she suffered a new injury.
The Board finds that appellant has failed to establish a recurrence of disability. OWCP
procedures provide if a claim for recurrence of disability is made within 90 days or less
following the first return to duty, the focus is on disability rather than causal relationship.9 The
Board finds that there is no objective rationalized medical evidence establishing recurrence of
disability on August 24, 2015.10
In support of her recurrence claim, appellant submitted medical reports by Dr. Ross, her
treating orthopedic surgeon. On July 17, 2015 Dr. Ross released appellant to return to work for
four hours a day with limitations including pushing, pulling, and lifting limited to five pounds.
She continued to treat appellant after she released her to return to work. In a January 21, 2016
report, Dr. Ross indicated that appellant was out of work due to the injuries she sustained as a
result of the employment incident of January 26, 2009. She noted that these diagnoses included
low back injury in the L4-L5 lumbar region, closed dislocation of the lumbar vertebrae, and
degeneration of the lumbosacral intervertebral discs. Dr. Ross opined that this was not a new
injury, but rather that appellant worked until her pain became intolerable on August 24, 2015 and
she was treated at the emergency room. She opined that the medical reason for this conclusion
was that appellant’s examination was unchanged, that she had the same physical examination
after August 24, 2015 as she did before August 24, 2015, and no new findings were noted. This
report does not, however, demonstrate a recurrence of disability as Dr. Ross did not provide a
rationalized medical opinion supporting an increase in disability after August 24, 2015. Dr. Ross
indicated that appellant could return to work on July 17, 2015. Despite the fact that she opined
that appellant was totally disabled as of August 24, 2015, she provided no objective evidence of
worsening symptoms. Furthermore, Dr. Ross noted that appellant had the same physical
examination findings before August 24, 2015 as she did after. Therefore, her report does not
show that appellant had an onset of disability that prevented her from performing her limitedduty position.11 Rather, Dr. Ross’ report appears to indicate that there was no change in
appellant’s level of disability before and after the alleged date of recurrence other than subjective
complaints of pain.
8

D.K., Docket No. 15-665 (issued August 10, 2015).

9

Supra note 7; see also A.P., Docket No. 14-1409 (issued June 17, 2015).

10

Supra note 8.

11

Supra note 9.

7

Appellant received chiropractic treatment from Dr. Dean.12 In a report dated August 26,
2015, Dr. Dean indicated that appellant had been under his care since January 26, 2009 for workrelated injuries. He opined that she suffered an exacerbation of her existing lower back condition
which led to her going to the emergency room to manage the pain on August 24, 2015. Dr. Dean
indicated that appellant came to his office on August 26, 2015 for further evaluation and
treatment at which time he determined that she suffered an exacerbation of the injuries for which
he had been treating her. However, his reports also show similar physical findings prior to the
August 24, 2015 alleged recurrence. For example, in an August 17, 2015 report, Dr. Dean
indicated that appellant rated her discomfort at a level 8 with rest and that it increased to a level
10 pain with 10 being the most severe. He noted that appellant was able, with much difficulty, to
perform her normal job duties. Dr. Dean noted that appellant was physically limited while
lifting, bending, stooping, walking, prolonged sitting, pulling, pushing, and twisting. In his
August 26, 2015 report, he noted that appellant had a discomfort level of 10 at rest and was
unable to perform her normal job duties. By the time of his September 2, 2015 report, Dr. Dean
noted that appellant’s discomfort level was level 8 at rest which may increase to level 10, and
that she was currently unable to work. He never explained how appellant’s condition had been
exacerbated on August 24, 2015 such that she sustained recurrent disability. As Dr. Dean’s
findings before and after August 24, 2015 are similar, and he referenced no objective findings
showing an increased level of disability it is found that he failed to provide a rationalized
explanation as to why appellant could perform her job duties, albeit with difficulty, before
August 24, 2016, but at the time of his August 26, 2015 examination she was no longer able to
do so. Dr. Dean appears to base appellant’s inability to work solely on her subjective complaints
of pain. A complaint of too much pain to work, without more, support does not establish
disability for work.13
The remaining medical evidence does not provide a rationalized medical opinion
establishing a recurrence of disability. Dr. Mattox merely interpreted a September 17, 2015 MRI
scan report as evincing no specific MRI scan findings to suggest femoral acetabular
impingement, his report does not address disability. Dr. Rowling interpreted x-rays of
August 31, 2015 as evincing no fracture or misalignment of appellant’s hip, and persistent
accessory ossification center lateral to the acetabulum, and a transition vertebra partially
visualized at the lumbosacral junction, similar to previously. Her report also does not address
disability. The hospital report from August 24, 2015 that was signed by Dr. Tiwari indicates that
appellant suffered from sciatica and an acute exacerbation of chronic back pain. This report does
not address disability or explain why there was a recurrence of the initial disability. Dr. Boyajian
noted that he provided treatment for pain relief, but also did not discuss any recurrence on
August 24, 2015. These medical reports failed to contain rationalized medical opinion, with
objective findings, explaining why appellant was unable to work her part-time light-duty job

12

Under FECA a chiropractor is considered a “physician” only to the extent that the reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist. See Jay K. Tomokiyo, 51 ECAB 361 (2000).
13

See K.A., Docket No. 15-0665 (issued August 10, 2015).

8

beginning August 24, 2015. As such these reports lack probative value and are therefore
insufficient to establish appellant’s claim.14
Accordingly, appellant has submitted no probative medical opinion evidence to support
her recurrence claim. The medical evidence of record is unsupported by rationalized medical
evidence to demonstrate a claimed recurrence of total disability on August 24, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of disability on August 24, 2015 due to the accepted January 26, 2009 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 23, 2016 is affirmed.
Issued: March 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

See supra note 8.

9

